301 S.W.3d 594 (2010)
Darrell L. HOPKINS, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70894.
Missouri Court of Appeals, Western District.
February 2, 2010.
Darrell L. Hopkins, Hamilton, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
Before Division III: JAMES E. WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Darrell Hopkins appeals the Labor and Industrial Relations Commission's ("Commission") order affirming the dismissal of his claim for unemployment benefits. Hopkins contends that the Commission erred in affirming the order of dismissal because: (1) Hopkins had no opportunity to present his own evidence regarding the validity of his discharge from employment and thus he was denied a fair hearing; and (2) the evidence that his employer presented to support his termination was fabricated and procured by fraud. We affirm. Rule 84.16(b).